[Cite as State v. Fite, 2020-Ohio-321.]

                                          IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2019-05-006

                                                   :          DECISION
     - vs -                                                    2/3/2020
                                                   :

 DANIEL FITE,                                      :

        Appellant.                                 :




    CRIMINAL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                        Case No. CRI2018-2132


Zachary A. Corbin, Brown County Prosecuting Attorney, Mary McMullen, 510 740 Mt.
Orab Pike, Suite 1, Georgetown, Ohio 45121, for appellee

Steven H. Eckstein, 1208 Bramble Avenue, Washington Court House, Ohio 43160, for
appellant


        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Daniel Fite, the transcript of the docket and journal entries, the transcript of

proceedings and original papers from the Brown County Court of Common Pleas, and

upon the brief filed by appellant's counsel.

        {¶2}     Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court
                                                                Brown CA2019-05-006

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and

(5) certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶3}   Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., PIPER and M. POWELL, JJ., concur.




                                            -2-